DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 11/12/2021 has been entered. Claims 1-7, 9-15 remain pending in the application. 
	Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-7, 9-15 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “further wherein the inboard railings are connected to adjacent inboard railings by flexible joints,” this renders the claim vague and indefinite because it is not readily clear what is meant by this limitation. Fig 3 portrays that a singular inboard railing 119 exists for each floatation collar 101 on each side of the fish pen. It is not clear how the inboard railings are then connected to adjacent inboard railings by flexible joints as there are no inboard railings that are adjacent to one another. Perhaps applicant was referring to the floatation segments 
Claims 2-7, 9-15 are rejected based on their dependency on a rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 4-6, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hideo et al (WO2014077159) in view of Quinta (US20130340376A1) and in view of Grytdal (US 20200187463 A1-previously cited in the PTO-892 mailed on 04/30/2021). 
Regarding claim 1:

    PNG
    media_image1.png
    723
    583
    media_image1.png
    Greyscale


An open sea fish cage comprising: (Abstract and Figures)
A fish enclosure configured to allow water flow therethrough (Figure 2, Reference 4)
A floatation collar (Figure 2, Reference 2+5+2a) 
comprising a plurality of flotation segments (Figure 2, 1, 6, Reference 2, 21, 22)
each floatation segment having an upwardly extending inboard railing, (Figure 2, Reference 2a, para0015, each floatation segments has an upwardly extending inboard rail extending from it)
further wherein the flotations segments are connected to adjacent floatation segments by joints; (joint formed between 21+22 para0016-21)
And a weight ring assembly (Figure 4, Reference 6)
Suspended from an outboard portion of the flotation collar (Figure 4, Reference B)
With a plurality suspension members, (Figure 4, Reference 11)
And wherein at least most of the fish enclosure is disposed vertically between the floatation collar and the weight ring assembly. (see how the fish enclosure 4 is disposed between the floatation collar 2a and weight ring assembly 6)
And further wherein the joints are disposed inboard of the suspension members (Figure 2, annotated above IBD, see how the joints between 21+22 are disposed inboard of the suspension members)
Hideo doesn’t teach:
Wherein the floatation segments are connected to adjacent floatation segments by flexible joints;
Wherein the floatation segments are configured to twist about the flexible joints;
And further wherein the flexible joints are disposed inboard of the suspension members.
Quinta teaches:
A plurality of flotation segments (Figure 1-2, Reference 1)
That are connected to adjacent flotation segments by flexible joints (Figures 1-2, para0020-0025)
Wherein the floatation segments are configured to twist about the flexible joints (para0010, clm 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the floatation segments of Hideo such that they comprise flexible joints to connect adjacent floatation segments as taught by Quinta to provide for shock absorption from movements from the waves and sea currents to protect the integrity of the fish enclosure (para0010-Quinata). 
Therefore, Hideo as modified by Quinta teaches:
And further wherein the flexible joints are disposed inboard of the suspension members. (Figure 2, annotated above IBD, see how the joints between 21+22 are disposed inboard of the suspension members of Hideo modified with the flexible joints of Quinta (Figures 1-2, para0020-0025)
Hideo as modified by Quinta doesn’t teach:
wherein the fish enclosure is attached to an upper end of the inboard railings such that the fish enclosure is supported by the inboard railings 
Grytdal teaches:
A open sea fish pen (abstract and figs)
wherein the fish enclosure is attached to an upper end of the inboard railings such that the fish enclosure is supported by the inboard railings (fig 3+4, para0034+0018, Ref 46 is attached to an upper end of the inboard railings 54+66 such that the fish enclosure 14+16+20+22 is supported by the inboard railings)
It would have been obvious to one of ordinary skill before the effective filing date to modify the open sea fish cage of Hideo as modified to attach the fish enclosure to an upper end of the inboard railings as taught by Grytdal to allow for an attachment of a double net wall with layers that are installed separately to prevent abrasion and damage to the net wall(para0003). 
Regarding Claim 2:
Hideo as modified, as shown above, discloses all the limitations of claim 1.  Hideo further teaches:
Wherein a buoyancy of the flotation collar is adjustable, such that the fish enclosure may be selectively transitioned between a net positive buoyancy condition and a net negative buoyancy condition. (Figure 6, References 21-25, para0017—0021)
Regarding Claim 4:
Hideo as modified, as shown above, discloses all the limitations of claim 1.  Hideo further teaches:

    PNG
    media_image2.png
    219
    486
    media_image2.png
    Greyscale


and a plurality of buoyancy members Figure 6, Reference 21-22)
attached to the framework under the platform, (see figure 5-6 under a top surface of the platform)
 wherein the at least some buoyancy members are configured to be movable between an outboard position and in inboard position. (Figure 5-6, para0017-0021)
Regarding Claim 5:
Hideo as modified, as shown above, discloses all the limitations of claim 4.  Hideo further teaches:
Wherein at least some of the buoyancy members are variable buoyancy members. (see figure 6, references 21 are variable buoyancy members while 22 are partitions)
Regarding Claim 6:
Hideo as modified, as shown above, discloses all the limitations of claim 5.  Hideo further teaches:
Wherein the variable buoyancy members are configured to receive and retain water to transition the open sea fish cage to a net negative buoyancy condition, and to displace the retained water with air to transition the open sea fish cage to a net positive buoyancy condition. (para0019-0021, 0032-0036) 
Regarding Claim 10:
Hideo as modified, as shown above, discloses all the limitations of claim 1.  Hideo further teaches:
Wherein each of the plurality of floatation segments is connected by a corresponding radial connector to a non-adjacent one of the other floatation segments. (Figure 3, 5, 
Regarding Claim 11:
Hideo as modified, as shown above, discloses all the limitations of claim 4.  Hideo further teaches:
Wherein at least some of the plurality of buoyancy members are variable buoyancy members, (see figure 6, references 21 are variable buoyancy members while 22 are partitions)
And wherein the variable buoyancy members further comprise a valve system. (Figure 6, references 21-25, para0018-0021)
Claim 3, 7, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hideo et al (WO2014077159) Quinata (US20130340376A1) in view of Grytdal (US 20200187463 A1) and in view of Dobson (US2010/0058991A1). 
Regarding claim 3:
Hideo as modified, as shown above, discloses all the limitations of claim 1. However, Hideo modified doesn’t teach:
Wherein the weight ring assembly comprises a plurality of ring segments. 
Dobson teaches:
An open sea fish cage (abstract and figures)
Comprising a fish enclosure (Figure 1, Reference 24)
A floatation collar (Figure 1, References 40, 50)
A plurality of floatation segments (Figure 5, reference 42)
First tension members (Figure 5, Reference 30)
A weight ring assembly (Figure 5, Reference 70)
Wherein the weight ring assembly comprises a plurality of ring segments (Figure 5, Reference 75, 76, para0031)
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the weight assembly of Hideo as modified such that it comprises a plurality of ring segments as taught by Dobson to allow a plurality of places of attachments of the tension members to secure the fish pen and allow it to sink further in the sea. 
Regarding claim 7:
Hideo as modified, as shown above, discloses all the limitations of claim 1. However, Hideo as modified doesn’t teach:
Wherein the plurality of suspension members suspending the weight ring assembly from the floatation collar comprise an adjustable length segment. 
Dobson teaches:
Wherein the plurality of suspension members suspending the weight ring assembly from the floatation collar comprise an adjustable length segment. (Figure 5, Reference 30, para0027)
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the first tension members of Hideo as modified such that it comprises an adjustable length segment as taught by Dobson to allow the suspension members to be adjustable in length to release the weight assembly further into the water. 
	Regarding claim 12:

Further comprising a plurality of anchor lines that connect the weight ring assembly to a corresponding plurality of spaced apart anchors, either directly or indirectly through adjacent cages in a grid system. 
Dobson further teaches: 
a plurality of anchor lines (Figure 1, Reference 90, 92)
that connects the weight ring assembly (Figure 1, 5, Reference 70)
to a corresponding plurality of spaced apart anchors, either directly or indirectly through adjacent cages in a grid system (para0032-0034, Figures 3 and 5).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the open sea pen of Hideo as modified to comprise a plurality of anchor lines that connect the weight ring assembly to adjacent cages in a grid system as taught by Dobson to allow the attachment of other open sea pens in a grid like system to increase the productivity and output of the fish farm. 
Claim 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hideo et al (WO2014077159), in view of Quinta (US20130340376A1), in view of Grytdal (US 20200187463 A1), in view of Dobson (US2010/0058991A1) and in view of Loverich et al. (US5193481A).  
	Regarding claim 13:
Hideo as modified, as shown above, discloses all the limitations of claim 12. However, Hideo as modified doesn’t teach:
wherein the plurality of anchor lines may further comprise a plurality of underwater buoys attached at an intermediate location to a corresponding one of the plurality of anchor lines as shock mitigating and anchor line tensioning devices.
Loverich teaches:

    PNG
    media_image3.png
    477
    738
    media_image3.png
    Greyscale

An open sea fish cage (Figure 1 and abstract) 
A plurality of anchor lines (Figure 1, References 22)
Where the plurality of anchor lines may further comprise a plurality of underwater buoys (Figure 1, Reference 24, column 2, line 64- column 3, line 9)
Attached at an intermediate location to a corresponding one of the plurality of anchor lines as shock mitigating and anchor line tensioning devices. (see how the buoy 24 is placed at an intermediate location to one of the anchor lines 22 to mitigate shock 
It would have been obvious to one with ordinary skill in the art before the effective filing date to further modify the open sea pen of Hideo as modified to include a plurality of underwater buoys to the plurality of anchor lines as taught by Loverich to avoid a downward pull on the buoys from the anchor lines 22. This results in the anchor line 22 exerting a lateral force on each buoy 16 to urge each spar buoy 16 laterally outwardly from the net pen 14 to thereby maintain the net pen 14 in a taut, or stretched, open state.
	Regarding claim 14:
Hideo as modified, as shown above, discloses all the limitations of claim 13. However, Hideo as modified doesn’t teach:
wherein each of the plurality of anchor lines comprises a portion having proximal ends that connect to the OCSP\67330AP docx-1 1-weight ring assembly and a distal end that is attached to an anchor line connecting junction suspended from a surface buoy.
Loverich further teaches:
wherein each of the plurality of anchor lines comprises a portion having proximal ends that connect to the OCSP\67330AP docx-1 1-weight ring assembly (Figure 1, Reference P)
and a distal end that is attached to an anchor line connecting junction (Figure 1, Reference J) suspended from a surface buoy. (Figure 1, Reference D)
It would have been obvious to one with ordinary skill in the art before the effective filing date to further modify the open sea pen of Hideo as modified to include a portion having proximal ends that connect to the OCSP\67330AP docx-1 1-weight ring assembly and a distal end that is attached to an anchor 
	Regarding claim 15:
Hideo as modified, as shown above, discloses all the limitations of claim 14. Hideo further teaches:

    PNG
    media_image4.png
    319
    663
    media_image4.png
    Greyscale

wherein the plurality of anchor lines are connected directly or indirectly to the weight ring assembly at a minimum of three points. (Figure 4, see how the anchor lines 61 are connected directly to the weight ring assembly 6)
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hideo et al (WO2014077159), in view of Quinta (US20130340376A1), in view of Grytdal (US 20200187463 A1) and in view of Gace et al. (US20170238551A1). 
	Regarding claim 9:
Hideo as modified, as shown above, discloses all the limitations of claim 1. However, Hideo as modified doesn’t teach:
wherein the fish enclosure further comprises a mort trap configured to receive fish from a lower end of the fish enclosure. 
Gace teaches:
wherein the fish enclosure further comprises a mort trap configured to receive fish from a lower end of the fish enclosure. (para008, Abstract, Figures 1, Reference 150)
It would have been obvious to one with ordinary skill in the art before the effective filing date to further modify the open sea pen of Hideo as modified to include a mort trap as taught by Gace to receive and trap deceased fish to isolate morts quickly, to maintain the health of the remaining fish population. It would also be beneficial to identify and remove morts quickly, to be able to determine the cause of death and, if appropriate, take corrective measures.
Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. 
	In regards to applicant’s arguments that the cited references do not disclose “the fish enclosure is attached to an upper end portion of the inboard railings such that the fish enclosure is supported by the inboard railings…” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In regards to applicant’s arguments that the cited references do not disclose “the inboard railings are connected to adjacent inboard railings by flexible joints, wherein the floatation segments are configured to twist about the flexible joints”.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a . 
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHADA ALGHAILANI
Examiner
Art Unit 3643



/PETER M POON/Supervisory Patent Examiner, Art Unit 3643